Third District Court of Appeal
                                  State of Florida

                           Opinion filed February 11, 2015.
                                 ________________

                                   No. 3D14-2598
                             Lower Tribunal No. 12-15430
                                 ________________

                                 U.E., the Mother,
                                     Appellant,

                                         vs.

                   Department of Children and Families, et. al.,
                                     Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.
      Richard F. Joyce, for appellant.

      Karla Perkins, Appellate Counsel for the Department of Children &
Families; Patricia Propheter, Appellate Counsel for the Guardian Ad Litem
Program.

Before ROTHENBERG, LAGOA and FERNANDEZ, JJ.

       FERNANDEZ, J.

                            ON CONCESSION OF ERROR

       Based upon appellee Department of Children and Families’ Concession of

Error, we reverse the appealed-from order, and remand for further proceedings in

the trial court.
Reversed and remanded.




                         2